Citation Nr: 1420649	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  02-01 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to an extraschedular evaluation for service-connected thrombophlebitis of the left leg pursuant to 38 C.F.R. § 3.321(b)(1), for the period prior to November 1, 2011.

3.  Entitlement to an effective date earlier than November 1, 2011, for the award of a 100 percent schedular rating for thrombophlebitis, left leg.

4.  Entitlement to an effective date earlier than November 1, 2011, for basic eligibility to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had periods of National Guard service between April 1969 and May 1973.

A claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) came to the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  That claim came before the Board in March 2006, and the Board denied entitlement to a TDIU.  The decision was appealed and the United States Court of Appeals for Veterans Claims (Court) issued a January 2009 decision in which it expressly affirmed the Board decision regarding the TDIU issue.  However, the Court held that the Board had made an implicit decision denying referral for extraschedular consideration under 38 C.F.R. § 3.321.  The Court set aside the Board's implicit decision denying referral for extraschedular consideration and remanded the issue for further adjudication.  In February 2010, the Board remanded the issue of entitlement to an extraschedular evaluation for service-connected thrombophlebitis of the left leg pursuant to 38 C.F.R. § 3.321(b)(1) to the RO for the purpose of accomplishing appropriate initial adjudication of the matter at the agency of original jurisdiction (AOJ).

During the processing of that remand, the RO/AOJ issued a supplemental statement of the case in December 2011 which denied the claim and declined to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  However, the Veteran was afforded a new VA examination in November 2011 which served as the basis for a December 2011 RO rating decision granting a 100 percent disability rating for the left leg disability on a schedular basis effective from November 1, 2011.  The award of the 100 percent schedular rating renders moot the issue of entitlement to an extraschedular rating for service-connected thrombophlebitis of the left leg from November 1, 2011, onward.  The portion of that issue still remaining unresolved on appeal pertains only to the period prior to November 1, 2011; the Board has recharacterized the extraschedular rating issue appropriately, as presented on the first page of this decision.

The issues of entitlement to an effective date earlier than November 1, 2011, for (a) the award of a 100 percent schedular rating for left leg thrombophlebitis and (b) basic eligibility to Dependents' Educational Assistance, come before the Board from the December 2011 RO rating decision that assigned these effective dates.  A notice of disagreement was filed in May 2012.  A statement of the case was issued in October 2012.  A substantive appeal was filed in November 2012.  (A revised statement of the case was issued in January 2013 to correct a typographical error regarding the assigned effective date shown in the October 2012 statement of the case.)

Additionally, during the course of this appeal, the Veteran filed a claim for a compensable rating for hearing loss.  The claim was denied by way of an August 2008 rating decision.  The Veteran filed a notice of disagreement in September 2008.  The issue was addressed in the Board's February 2010 remand to the extent of affording the RO the opportunity to issue the statement of the case required in the matter and to give the Veteran an opportunity to perfect an appeal of the issue by thereafter filing a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued the required statement of the case in October 2011 and the Veteran filed a substantive appeal in December 2011.  However, the Veteran's attorney submitted written correspondence in September 2012 unequivocally withdrawing from appeal the issue of entitlement to an increased rating for bilateral hearing loss.

The Board observes that in November 2011 the Veteran submitted paperwork to appoint a new representative.  However, the RO sought clarification from the Veteran with regard to his intentions in this regard and a January 2012 report of contact documents that the Veteran "is not revoking the law offices of [his previously appointed attorney representative].  He said that he wants that office to represent him regarding his current appeal and the DAV to handle everything else."  Accordingly, the Board finds that the Veteran's previously appointed and recognized attorney representative remains the Veteran's representative with regard to the issues on appeal at this time.

The issue of entitlement to an extraschedular evaluation for service-connected thrombophlebitis of the left leg pursuant to 38 C.F.R. § 3.321(b)(1), for the period prior to November 1, 2011, and the issue of entitlement to an effective date earlier than November 1, 2011, for basic eligibility to Dependents' Educational Assistance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2011 statement from his attorney, the Veteran withdrew his appeal on the issue of a compensable rating for bilateral hearing loss.

2.  On November 1, 2011, the Veteran underwent a VA examination documenting board-like edema of his left leg and effectively raising an informal claim for an increased rating for his service-connected thrombophlebitis, left leg.

3.  An increase to the currently assigned (for the period prior to November 1, 2011) 60 percent level of disability for the Veteran's left leg thrombophlebitis was not first factually ascertainable within one year prior to receipt of the November 1, 2011, informal claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran with respect to the issue of entitlement to a compensable rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for assignment of an effective date earlier than November 1, 2011, for the assignment of a 100 percent rating for left leg thrombophlebitis have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.104, Diagnostic Code 7121 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Hearing Loss Rating Issue Withdrawn By the Appellant

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).  Here, the Veteran's attorney indicated in a statement received in December 2011 that the Veteran wished to withdraw his appeal with respect to the issue of entitlement to an increased rating for bilateral hearing loss.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to the issue of entitlement to an increased rating for bilateral hearing loss, and the appeal with respect to this issue is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the December 2011 rating decision assigning the effective date on appeal granted a 100 percent disability rating and an effective date for the award, statutory notice had served its purpose, and its application was no longer required.  An October 2012 statement of the case provided notice on the "downstream" issue of entitlement to an earlier effective date for the awarded 100 percent rating.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has actual knowledge of the criteria and governing regulations for assignment of effective dates for increased ratings.  While formal notice specific to this effective date issue was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claims were subsequently readjudicated in a January 2013 revised statement of the case following the October 2012 statement of the case.  The Board finds no prejudice with regard to notice deficiencies in this case, as the Veteran has had actual knowledge of the applicable criteria and regulations for more than a year.  The Board notes that the Veteran is represented by a private attorney, who would have actual knowledge of the information necessary to substantiate the Veteran's claims, who is presumed to have shared this knowledge with the Veteran in the course of representation, and who has participated in supporting the Veteran's appeal for an earlier effective date with multiple written presentations.

The Veteran has actual knowledge of all essential notice contents, has had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated or suggested any prejudice with regard to the content of the notices.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service treatment records, post-service medical records (including VA medical records), reviewed the Veteran's Virtual VA and VBMS files, assisted the Veteran in obtaining evidence, and afforded the Veteran pertinent VA examination November 2011.  All known and available records relevant to the issue being decided on appeal have been obtained and associated with the record, and the Veteran and his representative have not contended otherwise.

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim for an effective date earlier than November 1, 2011, for the award of a 100 percent schedular rating for thrombophlebitis, left leg.

Effective Date for Schedular Rating

The Veteran contends that he is entitled to an effective date earlier than November 1, 2011, for the award of a 100 percent rating for thrombophlebitis of the left leg.  The provisions governing the assignment of the effective date of a rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is the later.   38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

The only exception to the rule regarding increased ratings applies under circumstances where the evidence demonstrates that it is factually ascertainable that an increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Veteran's service-connected thrombophlebitis of the left leg is rated under Diagnostic Code 7121 for post-phlebitic syndrome.  Prior to November 1, 2011, a 60 percent rating is in effect (from September 19, 1985).  Under this Diagnostic Code, a 60 percent rating is warranted for persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  The next highest maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121.

Based on a review of the evidence, the Board concludes that an effective date earlier than November 1, 2011, for the assignment of a 100 percent schedular rating for thrombophlebitis of the left leg is not warranted.

Preliminarily, the Board has determined that November 1, 2011, is the correct date of the receipt of the claim for assignment of an increased schedular rating for thrombophlebitis of the left leg leading to the assigning of the 100 percent schedular rating in the December 2011 RO rating decision currently on appeal.  The Board finds that the RO's assignment of the 100 percent schedular rating did not arise from any claim pending prior to November 1, 2011.  In this regard, the Board emphasizes that the thrombophlebitis rating issue that was pending on appeal at that time was of expressly limited scope and concerned only extraschedular rating evaluation; this scope is made plain by the Board's prior February 2010 remand's characterization and explanation of the issue ("Entitlement to an extraschedular evaluation for service-connected thrombophlebitis of the left leg pursuant to 38 C.F.R. § 3.321(b)(1)") consistent with the Court's January 2009 instructions.  The December 2011 RO rating decision assigned a 100 percent schedular rating for thrombophlebitis of the left leg on the express basis that the newly received November 1, 2011 VA examination report showed that the Veteran had board-like edema of the left leg meeting the schedular criteria for such a rating.

Receipt of medical reports such as a VA examination report will be accepted as an informal claim for increased benefits when such reports relate to examination or treatment of a disability for which service-connection has previously been established.  38 C.F.R. § 3.157(b).

In this case, there is no particular contention nor any other indication of record that an earlier formal or informal claim seeking an increased schedular rating for thrombophlebitis was pending at the time of the development of the November 1, 2011 VA examination report.  Prior VA medical treatment reports of record include references to the left leg thrombophlebitis with no suggestion of pertinent worsening symptoms or severity; there was no suggestion of board-like edema (the only criteria for a schedular rating in excess of the 60 percent rating assigned prior to November 1, 2011).  (The Board observes that the Veteran's left leg edema was noted as "minor edema L leg" in VA treatment records documented in Virtual VA prior to the November 1, 2011 VA examination report.)

Again, the Board notes that the Veteran and his representative have not made any assertion identifying any document, report, or correspondence prior to November 1, 2011 to be considered a pending informal claim for an increased schedular rating for thrombophlebitis of the left leg.  The March 2014 brief from the Veteran's attorney presents a set of arguments concerning consideration of assignment of an extraschedular rating for the disability, and that issue is addressed in the remand section below.  The March 2014 brief also discusses evidence and information of record concerning the debilitating nature of the Veteran's left leg disability over many years, but does not point to any as having raised an informal claim for an increased schedular rating and does not identify any information showing or asserting board-like edema of the left leg prior to November 1, 2011.

To the extent that the March 2014 brief identifies information and correspondence associated with the Veteran's past claim of entitlement to a TDIU, the Board notes that the TDIU claim was adjudicated and denied by a final Board decision in March 2006, and the January 2009 Court action did not disturb that final decision aside from directing the Board to specifically address consideration of referral for an extraschedular rating for left leg thrombophlebitis.

The November 2011 VA examination report is the earliest indication of record that the Veteran's left leg symptomatology included board-like edema.  The 100 percent rating assigned effective from November 1, 2011, requires a finding of board-like edema (and no other rating level in excess of 60 percent is available under Diagnostic Code 7121).  The Board finds no statements, testimony, medical evidence, or other information or evidence making it factually ascertainable that the Veteran's left leg thrombophlebitis manifested in board-like edema prior to November 1, 2011.  In the absence of a showing of a factually ascertainable onset of board-like edema prior to November 1, 2011, the Board must find that there is no evidence showing that the pertinent increase in severity of the Veteran's left leg thrombophlebitis occurred at any factually ascertainable time during the one year period prior to the informal claim for an increased rating.  Accordingly, an effective date prior to November 1, 2011 for the increased (100 percent) rating on a schedular basis is not warranted.

Based upon the evidence in this case, the exact onset of the current level of disability of the Veteran's left leg thrombophlebitis cannot be determined with any certainty.  Based on a review of the evidence, the earliest date permitted for his increased 100 percent schedular rating for left leg thrombophlebitis is November 1, 2011, the date of the earliest indication of board-like edema meeting the criteria for the assignment of the schedular 100 percent rating at issue.  There is simply no basis upon which to assign an effective date for the 100 percent schedular rating for left leg thrombophlebitis earlier than November 1, 2011.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than November 1, 2011, for the assignment of a 100 percent schedular rating for left leg thrombophlebitis is denied.  See 38 U.S.C.A. § 5107.


ORDER

The claim for entitlement to an increased rating for bilateral hearing loss is dismissed.

Entitlement to an effective date earlier than November 1, 2011, for the award of a 100 percent rating (on a schedular basis only) for left leg thrombophlebitis is denied.


REMAND

The Board notes that prior to November 1, 2011 (the effective date of his current 100 percent schedular rating for the left leg), the Veteran has been rated at 60 percent for his thrombophlebitis, left leg.  He has been rated under Diagnostic Code 7121 which provides that a 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  The issue before the Board in March 2006 was entitlement to TDIU.  As noted in the introduction, the Court affirmed the Board's denial of TDIU.  However, the Court then proceeded to set aside what it viewed as the Board's implicit denial of referral for extraschedular consideration under 38 C.F.R. § 3.321(b) and remanded that matter for adjudication.

The Board notes that, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The July 2003 rating decision, which gave rise to the original appeal considered in the January 2009 Court decision, did not address the question of entitlement to an extraschedular evaluation for service-connected thrombophlebitis of the left leg pursuant to 38 C.F.R. § 3.321(b)(1).  Following the January 2009 Court decision, the Board's February 2010 remand included a determination that the matter must first be addressed by the RO to avoid prejudice to the Veteran and afford due process of law.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).  In a December 2011 supplemental statement of the case, the RO determined that referral for extraschedular consideration was not warranted.

A March 2014 written brief from the Veteran's attorney presents the Veteran's reported details of impairment from the service-connected left leg disability, citing previously submitted evidence and testimony from past years.  The Veteran and his attorney have pointed to medical evidence of record indicating that the Veteran's service-connected leg disability has long made it necessary for him to spend 15 minutes of every hour with his leg elevated and also compels him to stop driving every half-hour to walk around.  The Veteran has testified that he has been instructed by a doctor that he must sit with both legs elevated for 15 minutes out of every hour, and that his need to keep his legs elevated in addition to his inability to sit, stand, or walk for long periods of time cause substantial interference with his ability to work.  In August 2003, the Veteran stated that although he has three college degrees, his employment prospects were interfered with by the medical necessity to elevate his legs for 15 minutes of every hour and medical advice to seek warmer climates during the winter and avoid exposure to cold weather.  A January 2005 VA examination report notes that the Veteran had to apply dressings to his leg ulcers four to five times per day.  In February 2005, the Veteran also submitted letters from several once-prospective employers indicating that they could not hire the Veteran for any type of employment because of the disability and the measures the Veteran must take to manage its manifestations.  

In accordance with the Court's directives, the Board has reviewed this matter with an eye to whether referral for consideration of an extraschedular rating is warranted.  The Board finds that some aspects of the manifestations and impairment the Veteran points to suggest a disability level and symptomatology causing impairment not entirely described by the schedular rating criteria.  The applicable criteria for the 60 percent rating under Diagnostic Code 7121 describe persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7121.  The Veteran's reported need to spend significant portions of each hour each day attending to maintenance of the condition of his left leg, including with the need to elevate his legs for a quarter of every hour and to alternate standing and sitting positions, suggest a level of impairment that may not be contemplated by the schedular criteria.  Furthermore, the Veteran has presented testimony and evidence from several sources indicating that this disability causes marked interference with employment, especially insofar as several once-prospective employers have stated that the Veteran is considered unable to perform any job specifically due to the issues with managing his left leg disability.  In light of the above, the Board now must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.

The issue of entitlement to an earlier effective date for dependent's educational benefits under Chapter 35 of Title 38, United States Code, is dependent, in part, on whether or not entitlement to a 100 percent extraschedular service connected disability rating is warranted prior to November 1, 2011.  As such, these two matters are inextricably intertwined.  Therefore, the Board is deferring action on the issue of entitlement to dependent's educational benefits under Chapter 35 of Title 38, United States Code.


Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), for the period prior to November 1, 2011.  Such consideration must address whether an extraschedular rating is warranted for the service-connected left leg disability for the period prior to November 1, 2011.

2.  After completion of the above, the RO should review the expanded record and determine if the benefit sought is warranted, to include an extraschedular evaluation for thrombophlebitis of the left leg under 38 C.F.R. § 3.321(b)(1) and entitlement to an effective date earlier than November 1, 2011, for basic eligibility to Dependents' Educational Assistance.  The Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


